                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

United States of America,     )
                              )
             Plaintiff,       )     ORDER
                              )
      vs.                     )
                              )
Donavan Jay White Owl,        )     Case No. 1:19-cr-068
                              )
             Defendant.       )
______________________________________________________________________________

       On June 24, 2019, the court issued an order: (1) finding defendant financially capable of

contributing to the cost of his defense; and (2) requiring defendant to make monthly payments of

$2,000 for court-appointed services to the Clerk’s office starting on July 1, 2019. (Doc. No. 32).

       On July 3, 2019, defendant filed a motion requesting a one month deferral of his monthly

payments for court-appointed services. For good cause shown, the court GRANTS defendant’s

motion (Doc. No. 37). Defendant shall make monthly payments of $2,000 for court-appointed

serves to the Clerk's office by the first of each month. He shall make his first payment by August

1, 2019.

       IT IS SO ORDERED.

       Dated this 8th day of July, 2019.

                                                    /s/ Clare R. Hochhalter
                                                    Clare R. Hochhalter, Magistrate Judge
                                                    United States District Court
